DETAILED ACTION
This action is in response to the amendment filed on March 28, 2022. Claims 1-2, 5, 7-9, and 12-14 are pending. Of which, Claims 1, 2, 5, 9, and 12-14 have been amended. Claims 1-2, 5, 7-9, and 12-14  represent a method directed to securing information.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The 112(b) rejections have been withdrawn due to the amended claim 1. 
Applicant’s arguments, see pages 7-9 filed on March 28, 2022, with respect to the rejection(s) of claim(s) 1-2, 5, 7-9, and 12-14  in view of Whelen et al. and Elkind et al. and in further view of Figueria et al.have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brown (US Patent Publication Number 20130136255) and Kelsey et al. (Predictive Models for Min-Entropy Estimation). 
Specification
	The objection to the disclosure for informalities is withdrawn in light of the amendments to the abstract. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5, 7-9, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are related to the “plurality of second ciphertexts”. In claim 1, it is not clear how the second ciphertexts are generated. 
Claims 2, 5, 7-9, and 12-14 are rejected based on their dependency on claim1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, and 12-14 are rejected under 35 U.S.C. 103 as being anticipated by Brown (US Patent Publication Number 20130136255), hereinafter referred to as Brown, in view of Kelsey et al. (Predictive Models for Min-Entropy Estimation), hereinafter referred to as Kelsey.
Regarding Claim 1, Brown discloses:
A computer-implemented method comprising: generating a data set configured to have a first amount of entropy (In ¶ 8, Brown discloses “the entropy source system 102 provides output values to the cryptographic secret generator module 106. The output values provided by the entropy source system 102 can serve as a source of entropy for the cryptographic secret generator module 106.”); before cryptographic encryption of user data, combining the user data with the generated data set (In ¶ 15, Brown discloses “The cryptographic secret generator module 106 can be operated as a well-seeded and well-designed deterministic pseudorandom number generator to generate random numbers as the keys. The initial seed can provide the cryptographic entropy to the number generated.”); obtaining, from a network, (i) a first ciphertext resulting from cryptographic encryption of the combined data and (ii) a plurality of second ciphertexts (In ¶ 95, Brown discloses “A pseudorandom number generator is seeded based on a sample value produced by the entropy source system. A cryptographic secret is obtained based on an output of the seeded pseudorandom number generator.” And in ¶ 94, Brown further discloses “An entropy of the entropy source system is calculated based on the subset of the plurality of distributions.”); responsive to the determination that the first ciphertext has the greater amount of entropy, identifying  a portion of the network traversed by the first ciphertext (In ¶ 41, Brown discloses “In some example aspects of operation, the entropy assessor module 108 may take steps to ensure that the total entropy of the values used by the cryptographic secret generator module 106 to derive the cryptographic secret is sufficient for a specified level of security.”); and outputting, to a user remote from the network, the portion (In ¶ 90, Brown discloses “Data generated at the client device can be received from the client device at the server.”).
However, Brown does not explicitly disclose the use of machine learning when comparing entropy. 
Kelsey discloses:
Determining, via a machine learner, whether an amount of entropy of the first ciphertext is greater than a second amount of entropy of each of the second ciphertexts (On page 3, Kelsey discloses “We applied the tests to datasets from real-world hardware and software entropy sources. For these sources, we did not know the correct entropy per sample, but we were able to verify the plausibility of our current estimates. We compared the results of our estimators on both these sets of datasets to results from the non-i.i.d. tests that appear in [3], and are described in detail in [8] and [7].”) 
One of ordinary skill in the art of cryptography would be motivated, before the effective filing date of the claimed invention to combine Brown and Kelsey’s approach of utilizing machine learning to calculate the entropy differences between the ciphertexts as the motivation would be to better predict the level of entropy needed when creating the ciphertexts using prediction modeling (See Kelsey pages 1-2).
Regarding Claim 2, the combination of Brown and Kelsey disclose the limitations with respect to claim 1:
However, Brown does not explicitly disclose the use of machine learning.
Brown discloses:
he computer-implemented method of claim 1, wherein the determination is based on a classifier that implements at least one of a clustering analysis, support vector machine (SVM), linear discriminant analysis, time frequency pattern analysis, singular value decomposition (SVD), artificial neural network, deep neural network (DNN), recurrent neural network (RNN), convolutional neural network (CNN), hidden Markov model (HMM), and Bayesian network (BN) (On page 3, Kelsey discloses “These predictors use a variety of modeling and prediction strategies. Markov models and dictionaries are used to leverage dependencies between adjacent outputs”).
One of ordinary skill in the art of cryptography would be motivated, before the effective filing date of the claimed invention to combine Brown and Kelsey’s approach of utilizing machine learning to calculate the entropy differences between the ciphertexts as the motivation would be to better predict the level of entropy needed when creating the ciphertexts using prediction modeling (See Kelsey pages 1-2).
Regarding Claim 5, the combination of Brown and Kelsey disclose:
The computer-implemented method of claim 1, wherein the combination comprises concatenating the data set with the user data  (In ¶ 8, Brown discloses “the cryptographic communication module 110a may produce encrypted messages, digital signatures, digital certificates, cryptographic keys (e.g., public and private keys, ephemeral and long-term keys, etc.), or a combination of these and other types of cryptographic data based on the secret key provided by the cryptographic secret generator module 106.”).
Regarding Claim 13, the combination of Brown and Kelsey disclose:
The computer-implemented method of claim 1, wherein the user data is a portion of a message being communicated over the network (In ¶ 8, Brown discloses “the cryptographic communication modules 110a and 110b can communicate with each other over an open channel. For example, the cryptographic communication module 110a may send cryptographic data (e.g., encrypted messages, signed messages, cryptographic certificates, public keys, key-agreement data, etc.) to the cryptographic communication module 1”).
Regarding Claim 8, the combination of Brown and Kelsey disclose:
The computer-implemented method of claim 1, wherein the user data and the data set are separate files stored in at least one database (In ¶ 85, Brown discloses “A program can be stored in a portion of a file that holds other programs or data (e.g., one or more scripts stored in a markup language document),”).
Regarding Claim 9, the combination of Brown and Kelsey disclose:
The computer-implemented method of claim 1, further comprising: identifying a second portion of a second network through which the first ciphertext is detected to travers (In ¶ 13, Brown discloses “the cryptographic communication modules 110a and 110b can communicate over one or more data communication networks”).
Regarding Claim 12, the combination of Brown and Kelsey disclose:
The computer-implemented method of claim 1, wherein the identified portion forms part of a route established from a node of the network, to another node of a second, different network, and wherein the user data is encrypted within the node (In ¶ 13, Brown discloses “In some instances, the cryptographic communication modules 110a and 110b can communicate over one or more data communication networks”).
Regarding Claim 13, the combination of Brown and Kelsey disclose:
The computer-implemented method of claim 1, wherein the identified portion is an entire path starting from a node in the network at which the data set is combined with the user data, the entire path ending at another node in the network or in another network at which the user data is consumed (In ¶ 90, Brown discloses “The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a data network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other. In some implementations, a server transmits data to a client device. Data generated at the client device can be received from the client device at the server”).
Regarding Claim 14, the combination of Brown and Kelsey disclose:
The computer-implemented method of claim 1, wherein the combination is performed on demand by the user (In ¶ 88, Brown discloses “To provide for interaction with a user, subject matter described in this specification can be implemented on a computer having a display device, e.g., an LCD (liquid crystal display) screen for displaying information to the user and a keyboard and a pointing device, e.g., touch screen, stylus, mouse, etc. by which the user can provide input to the computer”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bukshpun et al. (US Patent Publication Number 20100211787) discloses a method for secure communication. 
Mandich et al. (US Patent Number 10402172) discloses a method for multi-source entropy aggregation 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492